DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “passive safety crash mode classification” and “active safety crash mode classification.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “passive safety crash mode classification” and “active safety crash mode classification” within the claimed invention, (ii) how they are calculated and implemented within the claimed invention and (iii) clearly outline the difference between them.  For instance, it is unknown whether the term passive safety crash mode classification refers to a classification of a specific signal / data from a vehicle electronic device, a particular output signal to a vehicle electronic device, a specific electronic device to be activated 
Claims 2-21 is also rejected based on their dependency of the defected parent claims.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “activate safety confidence factor” and “weighted crash mode classification.” The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “activate safety confidence factor” and “weighted crash mode classification” within the claimed invention, (ii) how they are calculated and implemented within the claimed invention, (iii) concisely outline 
Claims 2-21 is also rejected based on their dependency of the defected parent claims.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the occurrence of a crash event" and “the weighted crash mode classification. There is insufficient antecedent basis for these limitations in the claim. Claim 1 does not provide explicit antecedent basis for the above terms. It should be noticed that the occurrence of a crash event and the weighted crash mode classification had not being previously defined within claim 1.
Claim 2-21 is also rejected based on their dependency of the defected parent claims.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “a controller for controlling actuation of the safety device according to the method recited in claim 1” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to clearly define how the safety device is controlled in accordance to the method claim 1. Applicant may consider that claim 1 (sequence of determining steps) does not contain any controlling step(s) for a safety device.   Appropriate correction and/or clarification is required. 
Claims 18-21 are also rejected based on their dependency of the defected parent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


17 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 merely repeats all the limitations of claim 1 without specify a further limitation of the subject matter claimed. Claim 17 contains (i) an actuatable device and (ii) a controller for controlling actuation of the safety device according to the method of claim 1; however, claim 17 does not further limit the determining steps of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 18-21 are also rejected based on their dependency of the defected parent claims.

Claim 21 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 merely repeats all the limitations of claims 17 and 1 without specify a further limitation of the subject matter claimed. Claim 21 contains a vehicle feature; however, claim 21 does not further limit (i) the controller and/or its functional limitations or (ii) the actuatable safety device of claim 17, and /or (iii)  the determine steps of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
	
Specification Objection

The disclosure is objected to because of “a weighted crash mode classification flag 376” is not shown within Figure 3 (see filed specification par 51 and Figure 3). Instead, Figure 3 depicts weighted crash mode classification flag 396 (added remarks). Appropriate correction is required.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Jorge O Peche/Examiner, Art Unit 3664